 1   LAW OFFICES OF MORALES & LEANOS
     Alfredo M. Morales, Esq. (SBN 69204)
 2   75 E. Santa Clara Street, Suite 250
     San Jose, CA 95113
 3   Telephone: (408) 294-5400
     Facsimile: (408) 294-7102
 4   Email: ammlaw@pacbell.net
 5   Attorneys for Plaintiffs
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10

11
     MARTHA SILOS, an indvidual; STEVEN Case No. 19-CV-01283 EJD
     JUAREZ JR., an individual and as
12   successor in interest to Steven Juarez,     STIPULATION AND [PROPOSED]
13   deceased; ANDREW JUAREZ, an                 ORDER TO CONTINUE THE CASE
     individual and as successor in interest to MANAGEMENT CONFERENCE
14
     Steven Juarez, deceased; CATRINA
15   MOLINA, an individual and as successor
     in interest to Steven Juarez, deceased;
16
     C.J., a minor, as successor in interest to
17   Steven Juarez, deceased, by and through
18
     his guardian ad litem Catrina Molina; S.J.,
     a minor, as successor in interest to Steven
19   Juarez, deceased, by and through his
20
     guardian ad litem, Catrina Molina; N.J., a
     minor, as successor in interest to Steven
21   Juarez, deceased, by and through his
22   guardian ad litem, Augustina Armendariz,
23
                                 Plaintiffs,
24
                         vs.
25

26   CITY OF GILROY, MICHAEL
27
     McMAHON individually and as an officer
     of the Gilroy Police Department, DAVID
28   LUDDEN, individually and as an officer

                                                     -1-
                STIPULATION AND ORDER TO CONTINUE THE CASE MANAGEMENT CONFERENCE, C19-01283 EJD
 1   of the Gilroy Police Department, CHRIS
 2
     SILVA individually and as an officer of
     the Gilroy Police Department, JASON
 3   GREATHEAD individually and as an
 4   officer of the Gilroy Police Department,
     MARTIN BELTRAN individually and as
 5   an officer of the Gilroy Police Department,
 6   DIANA BARRETT individually and as an
     officer of the Gilroy Police Department,
 7
     KENNETH ELLSWORTH individually
 8   and as an officer of the Gilroy Police
     Department, and DOES 1-10, inclusive,
 9

10                               Defendants.
11

12
           Plaintiffs MARTHA SILOS, et al. (“Plaintiffs”), and DEFENDANTS CITY OF
13
     GILROY, et al. (“Defendants”), by and through their respective attorneys of record,
14
     hereby stipulate to the following:
15
           1. WHEREAS the parties have the Initial Case Management Conference
16

17
               (“CMC”) in this matter scheduled for October 17, 2019 at 10:00 a.m.

18
           2. WHEREAS counsel for Plaintiffs has a two-week domestic violence trial set

19             to start on October 15, 2019 in Department 24 of the Santa Clara County

20             Superior Court.
21         3. WHEREAS the parties have extensively met and conferred and agree that
22             the CMC should be continued to November 21, 2019.
                                                                                                  10
23         4. WHEREAS the parties agree to file a joint CMC statement on November 11,
24             2019.
25         5. WHEREFORE, as good cause has been shown and the parties have
26             stipulated thereto, by and through their respective counsel, the parties seek
27             an Order from the Court to continue the CMC to November 21, 2019.
28   IT IS SO STIPULATED

                                                     -2-
                STIPULATION AND ORDER TO CONTINUE THE CASE MANAGEMENT CONFERENCE, C19-01283 EJD
 1         The parties attest that concurrence in the filing of these documents has been
 2   obtained from each of the other Signatories, which shall serve in lieu of their
 3   signatures on the document.
 4   Dated: October 1, 2019              LAW OFFICES OF MORALES & LEANOS
 5
                                         By: /s/ Morales, Alfredo
 6
                                         Alfredo M. Morales
 7                                       Attorney for Plaintiffs
 8
     Dated: October 1, 2019              MCNAMARA, NEY, BEATTY, SLATTERY,
 9                                       BORGES & AMBACHER LLP
10
                                         By: /s/ Blechman, Noah G.
11                                       Noah G. Blechman
12                                       Cameren N. Ripoli
                                         Attorneys for Defendants
13                                       CITY OF GILROY, MICHAEL McMAHON, DAVID
14                                       LUDDEN, CHRIS SILVA, JASON GREATHEAD,
                                         MARTIN BELTRAN, DIANA BARRETT, and
15
                                         KENNETHELLSWORTH
16
                                         ORDER
17

18
           PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY ORDERED

19
     AS FOLLOWS: The Initial Case Management Conference set for October 17, 2019, is

20   hereby continued to November 21, 2019, at 10:00 a.m., and the parties are to file a
21   CMC statement no later than November 11, 2019, ten days prior to this new date.
22   IT IS SO ORDERED
23   Dated: ________________,
              October 4       2019
24

25                                       By: ________________________________________
26
                                         HON. EDWARD J. DAVILA
                                         U.S. DISTRICT COURT JUDGE
27

28


                                                     -3-
                STIPULATION AND ORDER TO CONTINUE THE CASE MANAGEMENT CONFERENCE, C19-01283 EJD
